Cole, J.
l. replevin: judgment. Tbe appellant assigns as error tbe giving of certain instructions; but tbe instructions are not contained in the abstract, and hence we cannot determine the questions sought to be made. Another error assigned is ■ upon tbe form of tbe judgment which is in tbe alternative, allowing to plaintiff an execution for tbe specific property, or in case that cannot be obtained then, an execution for its value. This was substantially in accord with tbe provisions of our statute (Rev., § 3563), and was not erroneous.
*2203. jury and Ipeoiai011 findings. There was both a general and special verdict by the jury. It is claimed that the latter is inconsistent with the former, because one of the special findings was, that the defendant contracted with the former owners of the stone before the levy of the execution under which plaintiff claims. But this is not necessarily inconsistent with the general verdict for plaintiff, since defendant may not have taken possession under his contract, or paid the consideration, or made the contract in good faith. The special verdict must be manifestly inconsistent with the general verdict, in order to defeat it. Bonham v. The Iowa Central Insurance Co., 25 Iowa, 328.
Affirmed.